Citation Nr: 1523572	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  15-04 211	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus as a result of exposure to herbicides.

2.  Entitlement to service connection for ischemic heart disease as a result of exposure to herbicides.

3.  Entitlement to service connection for a skin condition, to include as due to exposure to herbicides.

4.  Entitlement to service connection for bilateral upper extremity nerve condition secondary to diabetes mellitus.

5.  Entitlement to service connection for bilateral lower extremity nerve condition secondary to diabetes mellitus.

6.  Entitlement to service connection for an eye condition secondary to diabetes mellitus.

7.  Entitlement to service connection for erectile dysfunction secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a Board hearing before the undersigned in March 2015.  The record was held open for 60 days, but no additional evidence was received.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The issues of entitlement to service connection for upper and lower extremity nerve conditions, an eye condition, erectile dysfunction, a skin condition, and ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran had military service on and around the perimeter of the Royal Thai Air Force Base at Nakhon Phanom, Thailand, from August 1969 to July 1970, and is found to have been exposed to herbicides. 

2.  The Veteran's diagnosed type II diabetes mellitus is presumed to have been caused by exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans are presumed to have been exposed to chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or service on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.  If exposure to chemical herbicides is established, certain diseases, including type II diabetes mellitus and ischemic heart disease, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Veteran's service personnel records, service treatment records, and his own written and oral statements regarding his active service do not demonstrate that he served or visited in the Republic of Vietnam during his period of active duty.  His records establish that he served in the United States Army with the 54th Engineering Company in Nakhon, Thailand and the 809th Engineer Battalion in Phanom Sarakam, Thailand.  He served in Thailand from August 1969 to July 1970.  His military occupational specialties were as a light vehicle driver and a heavy vehicle driver.  He testified that his units built the roads and that his primary support base was the Royal Thai Air force Base (RTAFB) in Nakhon Phanom, Thailand.  He contends that he was exposed to chemical herbicides that were applied to control vegetation around the roads that were being constructed.  

In this regard, a May 2010 VA Compensation and Pension Bulletin indicated that that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, which was intended to eliminate vegetation and ground cover for base security purposes.  The evidence of this exposure was found in a declassified Vietnam War era Department of Defense document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  The CHECO report observed that some evidence indicated that the herbicides used on the Thailand base perimeters may have been either tactical and procured from the Republic of Vietnam, or commercial and a variant of much greater strength with the characteristics of tactical herbicides.

Thus, when herbicide-related claims involving Thailand service are received, VA personnel should now evaluate the treatment and personnel records to determine whether a Veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.  It was ultimately determined that special consideration of herbicide exposure cases should be extended to those Veterans whose duties placed them on or near the perimeters of certain Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) (Manual) was thereby adopted for application in cases where a Veteran alleged exposure to herbicides in Thailand.  It directs, in pertinent part, that if a Veteran served in the United States Army during the Vietnam Era (February 28, 1961, to May 7, 1975) at one of the specified RTAFBs, including at Nakhon Phanom, and was involved with airbase perimeter security, then herbicide exposure is to be conceded.  The Manual also provides guidance for veterans who served in the United States Air Force at the specified RTAFBs, and it focuses on whether the evidence shows service in some capacity that would place them near an airbase perimeter.

The Veteran is competent to report the geographical locations where he was stationed during his service.  He has presented credible oral and written testimony that he drove on the roads outside the Phanom Nakhon RTAFB and that the areas surrounding these roads were cleared of vegetation for at least 50 yards on both sides with herbicides.  While he was not involved in airbase perimeter security, his daily work did put him on the perimeter of the airbase as he was extending roads throughout the jungle.  In fact, the Veteran was arguably helping extend the perimeter of the airbase.  The Board sees no reason why the rationale behind conceding herbicide exposure for Air Force veterans who served on or near the perimeter of the airbases should not also apply to the Veteran.  For the fact specific to this case, and when resolving reasonable doubt in the Veteran's favor, the Board finds that he did serve on and around the perimeter of Nakhon Phanom RTAFB and therefore exposure to herbicides is established by the facts found.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 3.307.

VA medical records associated with the claims file establish that the Veteran has a current diagnosis of type II diabetes mellitus.  The regulations recognize this disease as being presumptively associated with exposure to herbicides.  There is no affirmative evidence to the contrary and it appears that the diabetes mellitus has manifested to a compensable degree.  Any reasonable doubt that exists with regard to the merits of this claim is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is warranted for diabetes mellitus.

ORDER

Service connection for diabetes mellitus is granted.


REMAND

The Veteran seeks service connection for bilateral upper and lower extremity nerve conditions, an eye condition, and erectile dysfunction, all secondary to service-connected diabetes mellitus.  As the Veteran is now service connected for diabetes mellitus and he has not undergone a VA examination to determine the nature and etiology of these conditions, remand for an examination is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran also seeks service connection for a skin condition, to include as due to exposure to herbicides.  Above, the Board found that he was exposed to herbicides.  At his hearing before the undersigned, he testified to ongoing dryness of his skin and his VA treatment records show that at times he has experienced redness and rashes.  Thus, there is also evidence that he may have a current skin condition.  As he has not undergone a VA examination to determine the nature and etiology of this condition, remand for an examination is warranted.  Id.

Similarly, the Veteran seeks service connection for ischemic heart disease, to include as due to herbicide exposure, but he has not undergone a VA examination to determine the nature and etiology of his condition.  As the Veteran's VA treatment records reveal that he has had heart problems, and because the Board has found that he was exposed to herbicides, remand for a VA examination is also warranted.  Id.

On remand, all outstanding VA treatment records should be obtained and associated with the claims file.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination(s) by an appropriate medical professional(s).  The entire claims file, to include all electronic files, must be reviewed by the examiner(s).   

The examiner is to determine whether the Veteran currently suffers from upper or lower extremity nerve conditions, an eye condition, erectile dysfunction, a skin condition, and a heart condition to include whether he has ischemic heart disease.  If a condition is ruled out, the examiner should provide a thorough explanation.

The examiner is then to opine whether:

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral upper extremity nerve condition is proximately caused or aggravated by his service-connected diabetes mellitus?  If not, is the condition at least as likely as not incurred in or otherwise related to his active military service?

b)  Is it at least as likely as not that the Veteran's bilateral lower extremity nerve condition is proximately caused or aggravated by his service-connected diabetes mellitus?  If not, is the condition at least as likely as not incurred in or otherwise related to his active military service?

c)  Is it at least as likely as not that the Veteran's eye condition is proximately caused or aggravated by his service-connected diabetes mellitus?  If not, is the condition at least as likely as not incurred in or otherwise related to his active military service?

d)  Is it at least as likely as not that the Veteran's erectile dysfunction is proximately caused or aggravated by his service-connected diabetes mellitus?  If not, is the condition at least as likely as not incurred in or otherwise related to his active military service?

e)  Is it at least as likely as not that the Veteran's skin condition is caused by the Veteran's exposure to herbicides while serving in Thailand?  Exposure to such herbicides is to be presumed.  If not, is the skin condition at least as likely as not incurred in or otherwise related to his active military service?

f)  Is it at least as likely as not that the Veteran's heart condition is caused by the Veteran's exposure to herbicides while serving in Thailand?  Exposure to such herbicides is to be presumed.  If not, is the heart condition at least as likely as not incurred in or otherwise related to his active military service?

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If the examiner determines that the Veteran's disability is aggravated by the Veteran's service-connected diabetes mellitus, the examiner should report the baseline level of severity of the disability prior to the onset of aggravation.  If some of the increase in severity is due to the natural progress of the disability, the examiner should indicate the degree of such increase in severity due to the natural progression of the disability.

The examination report must include a complete rationale for all opinions expressed.  The Veteran's lay statements must be considered and discussed.

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


